DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 1, line 22, it is unclear whether “tasks (TASK1-TASK12)” in line 22 is referring to the same “one, two, or more tasks (TASK1-TASK12) in line 19 (i.e. “the” or “said” should be used if they are the same).
As per claim 10, line 3, it is unclear whether “virtual machine monitors (VVM1, VMM2)” is referring to the same “virtual machine monitors (VMM1, VMM2) in claim 1 (i.e. consistent terms should be used).
As per claims 2-10, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.
As per claim 11, it has the same deficiency as claim 1. Appropriate correction is required.
As per claims 12-25, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.
As per claim 20, it has the same deficiency as claim 10. Appropriate correction is required. 
As per claim 21, line 4-6, it is unclear whether “first automotive ECU device (HI-ECU1)” is same or different from the “second automotive ECU device (HI-ECU1)” (i.e. both are directed to “HI-ECU1”, and different abbreviation should be used if they are different).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. US Pub 2019/0258251 (hereafter Ditty) in view of Satyavolu US Pub 2017/0021839 (hereafter Satyavolu).

As per claim 1, Ditty teaches the invention substantially as claimed including a method for integrating infrastructure software functions and automotive applications on an automotive ECU device (HI-ECU1), wherein the ECU device (HI-ECU1) comprises a hardware architecture (HWARCH1) and a software architecture (SWARCH1)  (para[0190, 0243, 0279, 0283, 0358], FIG. 16 and 17, an overall system platform for autonomous vehicles for running automotive applications includes hardware and software structures);
wherein: the hardware architecture (HWARCH1) comprises two or more system-on-chips (SOC1-SOC4), at least two of said system-on-chips (SOC1-SOC4) each comprise two or more processing cores (CORE1-CORE8) and means to communicate (COM1-COM2) with at least one other system-on-chip (para[0191-0195, 0277-0283], FIG. 8, 16 and 17, each SoC includes multiple cores, and capable of chip-to-chip communication through PCIE switch or direct secure message layer);

the software architecture (SWARCH1) comprises one, two, or more virtual machine monitors (VMM1, VMM2), each of said virtual machine monitors (VMM1, VMM2) executes one, two, or more virtual machines (VM-A, VM-B, VM-C, VM-D) (para[0358-0359], the platform hypervisor (VMM) executing a multiple virtual machines);
at least two of said virtual machines (VM-A, VM-B, VM-C, VM-D) each execute an operating system (para[0394], FIG. 28, VMs running secure operating systems);
the operating system executes one, two, or more tasks (TASK1-TASK12) (para[0358], scheduler schedules execution of tasks on VMs);
and tasks (TASK1-TASK12) are tasks of automotive applications from at least two different automotive domains and are tasks of infrastructure software functions (para[0352, 0389, 0444], multiple SoCs each supporting multiple virtual machines, running respective automotive applications, performing software functions).
Ditty does not explicitly teach the execution of two or more of the tasks (TASK1-TASK12) uses a time-triggered paradigm.
However, Satyavolu teaches the execution of two or more of the tasks (TASK1-TASK12) uses a time-triggered paradigm (para[0037, 0040, 0054], time triggered scheduler schedules execution of the tasks, and the tasks running on different cores are synchronized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Satyavolu’s teaching to Ditty’s invention in order 

As per claim 2, Ditty and Satyavolu teach the method according to claim 1, wherein one, two, or a multitude of said tasks (TASK1-TASK12) realize shared management functions (para[0358, 0381, 0420], tasks performing diagnostic processes).

As per claim 3, Satyavolu teaches wherein the communication of two or more of the tasks (TASK1-TASK12) uses the time-triggered paradigm (para[0037, 0040, 0054], time triggered scheduler schedules execution of the tasks, and the tasks running on different cores are synchronized).

As per claim 4, Satyavolu teaches wherein at least two tasks of said tasks (TASK1-TASK12) that use the time-triggered paradigm are executed on different cores of the same system-on-chips (SOC1-SOC4) (para[0037, 0040, 0054], time triggered scheduler schedules execution of the tasks, and the tasks running on different cores on a SOC are synchronized).

As per claim 5, Ditty teaches tasks on different SOCs (para[0352, 0389, 0444], multiple SoCs each supporting multiple virtual machines, running respective automotive applications, performing software functions).


As per claim 6, Ditty teaches wherein a virtual machine (VM-A, VM-B, VM-C, VM-D) executes one, two, or a multitude of tasks directly without the use of an operating system (para[0212, 0356], tasks are executed on VMs without use of real time operating system).

As per claim 7, Satyavolu teaches wherein the use of the time-triggered paradigm relates to the scheduling decisions when tasks start to execute and when messages start to transmit (para[0037, 0040, 0054, 0056], time triggered scheduler schedules execution of the tasks, and the tasks running on different cores are synchronized, and controls when to send a message to modules).

As per claim 8, Satyavolu teaches wherein according to the use of the time-triggered paradigm: two or more cores (CORE1-CORE8) in two or more system-on-chips (SOC1-SOC4) have access to a synchronized time, in particular to a data structure that represents a synchronized time, and start to execute two or more tasks (TASK1-TASK12) at configured points in time with respect to said synchronized time, wherein the points in time with respect to said synchronized time at which points in time at least two tasks (TASK1-TASK12) start to execute are configured, for example in memory (MEM) and/or storage (STORAGE) of the ECU device 

As per claim 9, Ditty teaches wherein said configured points in time of the two or more tasks are sufficiently different from each other, such that any two tasks that are being executed on the same core of a system-on-chips will not timely overlap with their execution times (para[0368], hypervisor use the priority scheduler to timeshare virtual CPUs on the CPU cores to schedule tasks, thus tasks cannot be timely overlapped with timesharing scheduling).

As per claim 10, Satyavolu teaches according to the time-triggered paradigm, in order to enable the execution of tasks (TASK1-TASK12), activities of the virtual machine monitors (VVM1, VMM2), and/or virtual machines (VM-A, VM-B, VM-C, VM-D) are scheduled with respect to said synchronized time (para[0040, 0054], StartSchedule kicks off a time triggered 

As per claim 11, it is an automotive ECU device of claim 1 above, thus it is rejected for the same rationale.

As per claim 12, it is an automotive ECU device of claim 2 above, thus it is rejected for the same rationale.

As per claim 13, it is an automotive ECU device of claim 3 above, thus it is rejected for the same rationale.

As per claim 14, it is an automotive ECU device of claim 4 above, thus it is rejected for the same rationale.

As per claim 15, it is an automotive ECU device of claim 5 above, thus it is rejected for the same rationale.

As per claim 16, it is an automotive ECU device of claim 6 above, thus it is rejected for the same rationale.

As per claim 17, it is an automotive ECU device of claim 7 above, thus it is rejected for the same rationale.

As per claim 18, it is an automotive ECU device of claim 8 above, thus it is rejected for the same rationale.

As per claim 19, it is an automotive ECU device of claim 9 above, thus it is rejected for the same rationale.

As per claim 20, it is an automotive ECU device of claim 10 above, thus it is rejected for the same rationale.

As per claim 21, it is a system claim of claim 1 above, thus it is rejected for the same rationale, and in addition, Ditty teaches wherein: said ECU devices are connected to each other by means of a network (NET) (para[0282, 0300-0301], different architectures having computation platforms including SoCs);
a first automotive ECU device (HI-ECU1) of said at least two ECU devices is configured to execute a first set of automotive applications, a second ECU device (HI-ECU1) of said at least two ECU devices is configured to execute a second set of automotive applications (para[0300, 0315-0316], different architecture associated with different instruction sets);
the system is configured such that in the case of a failure of said first automotive ECU device (HI-ECU1) one, two, a multitude, or all automotive applications of said first set of 

As per claim 22, Ditty teaches wherein a set of automotive applications contains at least one automotive application, and wherein preferably the automotive applications of the first set are different from the automotive applications of the second set (para[0300, 0315-0316], different architecture associated with different instruction sets).
 
As per claim 23, Ditty teaches wherein the network (NET) that connects said at least two automotive ECU devices (HI-ECU1) is any one or any combination of an Ethernet network, a PCIe network, a CAN network, a LIN network, a FlexRay network, a MOST network, or any other communication technology (para[0142, 0282, 0292-0293, 0303], multiple SoCs are distributed across multiple integrated circuit packages (multi-chip module), and are connected with PCIe switch, and other protocols for communicating within a vehicle including CAN and Ethernet).

As per claim 24, it is a system claim of claim 1 above, thus it is rejected for the same rationale, and in addition, Ditty teaches a real-time network comprising at least one device (para[0189, 0252, 0282, 0303], other protocols for communicating within a vehicle including CAN and Ethernet).

As per claim 25, it is a system claim of claim 1 above, thus it is rejected for the same rationale, and in addition, Ditty teaches an automobile comprising at least one device (para[0120, 0345], FIG. 4, vehicle including controllers, SoCs, primary and backup computers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TAMMY E LEE/Primary Examiner, Art Unit 2195